Citation Nr: 1109611	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a movement/neurological disorder, claimed as Parkinson's disease, to include as due to exposure to environmental contaminants.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In February 2009, the Veteran's claim was remanded for further development.  The requested action, however, was not taken.  As such, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO in December 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the February 2009 Board remand, it was requested that the RO/AMC contact the Veteran's VA treating neurologist to provide supporting rationale for her August 2007 opinion.  Her opinion noted that the Veteran served in Saudi Arabia, and he had some type of gas exposure during his tour that may have led to his diagnosed Parkinson's disease.  She additionally noted that the symptoms of the Veteran's Parkinson's first manifested 12 to 24 months from his retirement from service.  The VA neurologist, however, did not provide a rationale for her opinion.  

It appears that in May 2009, there was a request made to the Orlando, Florida, Outpatient Clinic to contact the Veteran's VA treating neurologist to provide a rationale for her August 2007 opinion.  It appears, however, that the neurologist was never contacted to provide her rationale.  As such, there is noncompliance with the February 2009 remand order.  

Subsequent to the August 2007 opinion, the Veteran underwent VA examinations in September 2008, and June 2009.  These were performed by what appears to be a physician's assistant, and then signed and verified by a physician.  The VA examination reports noted that the Veteran did not have Parkinson's disease.  In the June 2009 report, the examiner noted that it appeared as though the Veteran had some sort of movement disorder, but his symptoms were not consistent with Parkinson's disease.  The examiner, however, offered no opinion as to whether this movement disorder was in any way related to the Veteran's service-he only noted "? etiology."  The Board finds this examination to be inadequate as there was no attempt to identify the movement disorder, nor was there an opinion provided regarding the Veteran's movement disorder's relationship to service.  Additionally, the Board finds that it would be helpful to have the Veteran examined by a neurologist instead of a physician's assistant as this claim is for a neurological disability that has been given various diagnoses.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some recent private treatment records note a diagnosis of Parkinson's disease, but his private treating neurologist did not believe the Veteran had Parkinson's.  In a March 2010 private treatment note, the Veteran's neurologist assessed the Veteran as having generalized dystonia, doparesponsive dystonia (DRD), paroxysmal kinesigenic dystonia (PKD), or a combination of both DRD and PKD.  The neurologist, however, did not indicate whether this was related to his active service.  The Board finds, in light of this new evidence regarding a diagnosis of a different neurological disability instead of Parkinson's disease, that another VA examination would be helpful to address this new diagnosis as well as remedy the inadequacy of the previous VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's VA treating neurologist, who offered her opinion in an August 2007 letter, provide a rationale for her opinion.  If this neurologist is unavailable or unable to provide the requested rationale, ensure that the record so reflects.

2.  Schedule the Veteran for another VA examination with a neurologist to determine the nature and etiology of any movement/neurological disorder, including Parkinson's disease.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently diagnosed movement/neurological disorder had its onset during service, to include as due to exposure to environmental contaminants.  In reaching his/her opinion, the examiner should specifically address the Veteran's contentions that he had right hand/arm pain and weakness as early as 1992-1993.  The examiner should also address the differing diagnoses made regarding the Veteran's condition.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


